Title: To James Madison from Daniel D. Tompkins, 31 December 1814 (Abstract)
From: Tompkins, Daniel D.
To: Madison, James


        § From Daniel D. Tompkins. 31 December 1814, Albany. “Mr. William D. Cheever of Troy, being on his way to Washington, has intimated to me a desire to have an opportunity to pay his respects to you during his continuance at the seat of government. I take the liberty of giving him this line of introduction & of saying that he is a gentleman of respectability & character.”
      